Citation Nr: 0945375	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for right knee injury post medial meniscectomy with 
advanced degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to April 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

A videoconference hearing in front of the undersigned Acting 
Veterans Law Judge was held in September 2009.  A transcript 
of the hearing had been associated with the claim file.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
Veteran's service-connected right knee injury is 
characterized by pain, x-ray findings of degenerative 
arthritis, a noncompensable limitation of flexion, normal 
extension, no locking, and some effusion; the knee is stable.  
There is no evidence of dislocated semilunar cartilage.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation greater than 
10 percent for service-connected right knee injury status 
post medial menisectomy with advanced degenerative changes 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71, Diagnostic Code (DC) 5259 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
service-connected right knee injury post medial meniscectomy 
with advanced degenerative changes is more disabling than 
currently evaluated.    

Relevant Evidence

Service treatment records show that the appellant was seen 
for medial right knee pain in December 1972.  He underwent a 
repair of his torn medial meniscus of the right knee in 
February 1973.  In March 1973 he complained of swelling and 
soreness in his knee.  He reported he walked with a limp.  
Physical examination revealed full range of motion.  Records 
of April 1973 noted the right knee was improving.  In 
September 1973 the knee was not swollen, there was no 
effusion, it was non-tender and stable.  The impression was 
healed meniscus operation of the right knee.   

A separation physical of April 1974 noted a left medial 
menisectomy scar; the knee was stable and range of motion was 
normal.  The examination report noted a left meniscectomy; 
however, the Board considers this to be a typographical error 
as there is no evidence that the appellant underwent a left 
knee meniscectomy in service.  Only a right knee menisectomy 
is documented.  

A VA examination report of May 2007 notes that the appellant 
complained of chronic right knee pain secondary from strain 
from a football injury in 1971.  It was noted he had a medial 
menisectomy in February 1973.  He denied any continuous 
treatment until his pain began in 1990 and he reported being 
seen by a doctor in 1993.  He reported pain of 5 out of 10 
with weakness, stiffness, heat without redness, instability 
on forward motion mostly during winter time only, 
fatigability and lack of endurance.  He denied any locking.  
He reported he sees a private physician from whom he gets 
cortisone injections with a response of 80 percent but with 
moderate pain returning after 6 months.  He reported flare-
ups with pain of 8 out of 10, more in the cold season, and 
lasting 24 hours.  He estimated he would have an additional 
limitation of motion during the flare-ups of 50 percent.  He 
denied any episodes of dislocation or subluxation.  The 
effects on his daily activities were described as fatigue and 
pain, especially climbing stairs.  Physical examination 
revealed right knee flexion to 134 degree and extension to 0 
degrees.  There was no pain on motion.  There was no loss of 
motion following repetitive use.  His gait was linear, he had 
normal balance and propulsion.  Functional limitation of 
motion on walking was 100 yards and standing was five 
minutes.  There was no ankylosis.  The medial and collateral 
ligaments were stable; anterior and posterior cruciate 
ligaments were stable; and the medial and lateral meniscus 
were stable.  X-rays showed a right knee with severe 
narrowing resulting in genu varus deformity and advanced 
degenerative changes.  It was noted that during flare ups the 
factor of pain, fatigue and weakness will cause additional 
limitation of motion of five to ten degrees.  

An operative report of February 2008 notes the appellant 
underwent an arthroscopic loose body excision, partial 
lateral menisectomy and tricompartmental chondroplasty.

A September 2008 private orthopedic evaluation notes that the 
Veteran had a debridement and has severe degenerative changes 
over the right knee particularly in the medial compartment.  
He reported swelling and pain.  On examination, the Veteran 
had positive effusion.  Range of motion was 0 to 120 degrees.  
There was tenderness to palpation over the medial joint line 
and mild tenderness to palpation superolaterally.  X-rays 
showed severe degenerative changes of the right knee, 
particularly in the medial compartment.  

Private treatment records of December 2008 note that the 
Veteran has had various arthroscopic surgeries with 
debridiment and has had Synvisc injections.  His most recent 
surgery was in February 2008 for a severely arthritic knee 
but he did not get the results expected.  He reported pain, 
mainly along the medial joint line, but he also reported 
global pain.  He noted a deformity of his knee with 
increasing genu valgum.  He noted constant pain increasing 
with activity.  Physical examination showed normal sensation 
to light touch bilaterally, pulses were intact.  The motor 
examination was grossly intact.  There was tenderness to 
palpation on the medial joint line; moderate effusion was 
present; and there was pseudolaxity in the medial collateral 
ligament.  He had approximately 10 to 15 degrees of evident 
genu valgum.  His range of motion was 0 to 140 degrees. 

VA right knee x-rays of May 2009 noted findings of advanced 
tricompartmental osteoarthritis with small joint effusion.  
There was no fracture.  

A VA examination report of May 2009 notes that the Veteran 
has undergone five procedures including multiple 
arthroscopies of the right knee with debridement.  His 
present complaints included pain, weakness, stiffness with 
swelling of the right knee, feeling of the knee being 
somewhat unstable, and occasionally locking.  He reported 
using Ibuprofen and Lortab.  He also used heat and ice, and 
had received several injections to the knee.  He reported his 
condition was constant and he experiences flare-ups at least 
12 times a year lasting upwards of a day with required 
bedrest.  The flare-ups have been self treated and not under 
specific doctors recommendations.  He denied any episodes of 
subluxations or dislocations of the patella although he 
complained of patellofemoral pain and discomfort.  He had 
crepitus and was limited in movement due to painful knee 
caps.  There were no constitutional signs of inflammatory 
arthritis.  He reported no effects on activities of daily 
living.  The examiner noted the appellant did not use any 
assistive devices.  He reported he could no longer run or 
jump, play contact or physical sports, was limited in his 
ability to climb stairs to one flight, did not climb ladders, 
had difficulty getting on and off heavy machinery vehicles, 
avoided walking on uneven terrain, could not workout at the 
gym, could walk a maximum of a quarter mile without stopping, 
could carry a maximum of 40 pounds, and he was limited in his 
ability to kneel and crawl or squat.  

Physical examination revealed range of motion of flexion to 
122 degrees.  He had full extension and motor strength of the 
quadriceps of the right was +5.  His bilateral geno varus was 
7 degrees angulation of the right lower extremities and 5 
degrees angulation of the left lower extremities.  He was 
only able to complete half of the squats due to pain.  He was 
able to walk on his heels and toes with pain.  There was 
patellofemoral crepitus which was painful and could be heard 
and felt with movement of the knee joint.  He had pain 
complaints throughout the entire arc of movement.  There was 
no soft tissue edema and no effusion.  There was guarding of 
movement.  Pressure over the patellofemoral joint caused an 
escalation of pain and discomfort.  There was tenderness 
along the medial aspect of the joint line.  There was no 
ankylosis.  Repetitive movement caused an additional loss of 
two degrees of active flexion.  Pain caused the major 
functional impairment.  The diagnoses were right knee 
degenerative disk disease superimposed on chondromalacia 
patella with residuals; status post operative 
arthrotomy/arthroscopy, and medial menisectomy with 
residuals.  

An addendum of June 2009 noted that the right knee was tested 
for stability.  Physical examination showed no excessive 
looseness or laxity present involving the medial and lateral 
collateral ligaments with no instability of the right knee 
collateral ligaments.  Anterior and posterior drawer signs 
were negative; Lachman's and pivot shift test was negative.  
Anterior-posterior cruciate ligaments were intact with stress 
testing showing no instability.  It was noted that the 
Veteran has pain on the medial and lateral side superimposed 
on degenerative arthritic changes.  McMurray's test was 
positive.  The degree of pain discomfort was noted to be 
moderate.  

The Board also notes during the September 2009 the Veteran 
testified that he has received recent VA treatment for his 
service-connected right knee disorder.  However, the Veteran 
also testified during the hearing that any recent treatment 
reports would be of no value in adjudicating his appeal.  
 
Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Diagnostic code 5259 provides for a maximum evaluation of 10 
percent where there has been removal of the semilunar 
cartilage that is symptomatic.

Analysis

The Board notes that in a rating decision of June 2007 
service connection for a right knee injury post medial 
meniscectomy with advanced degenerative changes was granted 
with an evaluation of 10 percent.  In a rating decision of 
June 2009 the RO granted a temporary evaluation of 100 
percent effective February 18, 2008 based on surgical or 
other treatment necessitating convalescence.  An evaluation 
of 10 percent was assigned from April 1, 2008.  The Board 
notes that the RO has assigned, in essence, a uniform 
evaluation as the increase to 100 percent was a temporary 
increase.  Therefore, the Board will determine whether an 
evaluation in excess of 10 percent is warranted at any time 
during the appeal period.  The Board has considered whether 
staged ratings are warranted.  However, the disability has 
not significantly changed and a uniform evaluation is 
warranted.

The Veteran's right knee disorder is currently evaluated as 
10 percent disabling pursuant to Diagnostic Code 5259, for 
removal of the semilunar cartilage which is symptomatic.  
This 10 percent evaluation is the highest evaluation possible 
under this Diagnostic Code.  Because the appellant is 
receiving the highest disability rating available for his 
right knee under DC 5259, the Board will evaluate his right 
knee disability under all other potentially applicable 
diagnostic codes.

Under DC 5260, a noncompensable rating is warranted where 
flexion is limited to 60 degrees, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent 
rating is warranted for flexion limited to 30 degrees, and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to five degrees, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.

In evaluating the Veteran's claim, the Board notes that the 
worst range of motion was reported during the May 2009 VA 
examination.  At the time, the Veteran's flexion was 122 
degrees with a loss of an additional 2 degrees after 
repetition.  Knee extension was 0 and this was consistently 
the same as the VA examination of May 2007 and the private 
evaluation of December 2008.  A review of the record shows 
that the Veteran has consistently been reported with flexion 
greater than 120 degrees even when considering additional 
limitation of function due to pain, and has not had any 
limitation in extension of the right knee.  Therefore, the 
Board finds that DCs 5260 and 5261 do not provide an 
evaluation in excess of 10 percent in this case.

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

In evaluating the Veteran's claim under DC 5257, the Board 
notes that the Veteran has reported instability.  During his 
May 2007 VA examination he reported instability in his right 
knee on forward movement mostly during the winter time only; 
moreover, at the videoconference hearing of September 2009 he 
testified that his knee buckles on occasion.  On examination 
in May 2007, however, the anterior and posterior cruciate 
ligaments, and medial and lateral meniscus were stable.  
Moreover, the June 2009 addendum to the May 2009 VA 
examination noted that there was no instability of the right 
knee collateral ligaments and no instability of the anterior-
posterior cruciate ligaments which were intact.  The Board 
notes that the June 2009 examiner noted that the McMurray's 
test was positive.  However, he noted that this is a test for 
medial and lateral meniscus integrity/tear/injury and not for 
instability.  Based on the foregoing, the Board finds that 
there is not objective medical evidence that the Veteran's 
right knee disability causes any recurrent subluxation or 
lateral instability.  Thus, DC 5257 does not assist the 
appellant in obtaining a higher disability rating.

Under DC 5258, a 20 percent rating is warranted where there 
is dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  In this case, 
the Board finds the Veteran's symptoms do not reach the level 
contemplated in DC 5258 to warrant a higher rating.  The 
Board notes that effusion was noted at the private 
examination of September 2008.  In addition, moderate 
effusion was noted in December 2008.  Finally, joint effusion 
was noted in x-rays during the May 2009 VA examination.  
However, physical examination during the May 2009 examination 
showed no effusion.  Moreover, the appellant has denied 
experiencing any locking in his right knee.  Finally, 
dislocation of the semilunar cartilage has not been shown.  
In fact, the February 2008 operative report noted that the 
entire medial meniscus was gone.  As such, there cannot be a 
dislocation of the same.  Therefore, while there has been 
noted effusion of the joint, the Board finds DC 5258 does not 
assist the Veteran in obtaining a higher disability rating.

The Board has also considered the Veteran's service-connected 
right knee disorder under DCs 5256, 5262, and 5263; however, 
he has never been shown to have ankylosis of the right knee, 
impairment of the tibia and fibula, or genu recurvatum.  
Therefore, DCs 5256, 5262, and 5263 are not applicable in 
this case.  Finally, while there is evidence of arthritis in 
the right knee, pursuant to DC 5010, arthritis due to trauma 
and substantiated by X-ray findings is to be evaluated based 
on the limitation of motion of the joint.

The CAVC has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the effects of pain reasonably shown to 
be due to the Veteran's service-connected right knee disorder 
are contemplated in the 10 percent rating assigned by the RO 
under DC 5259.  The Board acknowledges that at the hearing 
the Veteran testified that he had a pain level of 9 out of 10 
on a daily basis; and that he alleviates the pain with rest 
and icing and the use of crutches occasionally.  However, the 
objective medical evidence of record shows that there is no 
indication that pain, due to disability of the right knee, 
has caused functional loss greater than that contemplated by 
the 10 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.  As noted previously, extension has 
consistently been reported as normal and flexion, at its 
worse has been noted to be 122 degrees with an additional 
loss of 2 degrees due to pain.  Therefore, the Board finds 
that the current 10 percent evaluation contemplates the 
functional impairment caused by pain.  

In summary, the Board concludes that an increase beyond a 10 
percent initial evaluation is not warranted for a right knee 
injury status post medial meniscectomy with advanced 
degenerative changes under any applicable DC during any time 
in the appeal period.  Staged rating is not appropriate.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.

The Board notes that the VA compensation and pension 
examination of May 2009 disclosed that the appellant had a 
post-operative scar of the right knee.  However, in a rating 
decision of June 2009 the RO granted service connection for a 
surgical scar of the right knee. 

Extraschedular Consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
medical evidence fails to show, and the appellant has not 
asserted, that he has required frequent periods of 
hospitalization for his right knee disorder, other than for 
his surgery for which he has been appropriately compensated.  
In sum, there is no indication in the record of such an 
unusual disability picture that application of regular 
schedular standards is impractical, especially in the absence 
of any allegation of marked interference with employment.  
The Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed. Cir. Sept. 4, 2009).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of October 31, 2006, and a 10 
percent rating was assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his argument included on his Substantive 
Appeal.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for a 
right knee injury status post medial menisectomy with 
advanced degenerative changes, is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


